 

Case 2:19-cr-20500-BAF-EAS ECF No. 163, PagelD.657 Filed 09/23/20 Page 1of 8

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America, Criminal No. 19-20500
Plaintiff, Honorable Bernard A. Friedman
V. Violations:
21 U.S.C. § 846
D-2 Kwana Spears, 21 U.S.C. § 841(a)(1)
D-3 Anthony Carrencjie, 18 U.S.C. § 2
a/k/a Pootie
D-7 Sherll Holt,
D-9 Cierra Burnett, CLE F ILED
D-10 Cierra Legrone, RK’S OFFICE
D-11 Taron Fitzpatrick, SEP 23 2000
D-12 Raymond Davis.
y Ra DISTRICT COURT
TERN MICHIGAN

Defendants.

 

FIFTH SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE
Conspiracy to Possess with Intent to Distribute and to Distribute
Controlled Substances
21 U.S.C. § 846

D-2 Kwana Spears

D-3 Anthony Carrencjie
a/k/a Pootie

D-7 Sherll Holt

D-9 Cierra Burnett

D-10 Cierra Legrone

D-11 Taron Fitzpatrick

D-12 Raymond Davis
 

Case 2:19-cr-20500-BAF-EAS ECF No. 163, PagelD.658 Filed 09/23/20 Page 2 of 8

From an unknown date, but at least as early as 2014 and continuing until on
or about July 7, 2019, in the Eastern District of Michigan, and elsewhere,
defendants, BENNIE CAMPBELL, KWANA SPEARS, ANTHONY
CARRENCIIE, CARL HARDWICK, CARRIE BURKS, NIKITA BRACKETT,
SHERLL HOLT, DEMORAL GILBERT, CIERRA BURNETT, CIERRA
LEGRONE, TARON FITZPATRICK, and RAYMOND DAVIS knowingly and
intentionally conspired and agreed with each other and with other individuals, both
known and unknown to the Grand Jury, to possess with intent to distribute and to
distribute controlled substances.

Quantity of Controlled Substances Involved in the Conspiracy

1. With respect to defendants KWANA SPEARS, ANTHONY
CARRENCJIE, SHERLL HOLT, CIERRA BURNETT, and CIERRA LEGRONE,
the controlled substances involved in the conspiracy attributable to them as a result
of their own conduct, and the conduct of other conspirators reasonably foreseeable
to them, are:

A. Five kilograms or more of a mixture and substance containing a
detectable amount of cocaine, a Schedule II Controlled Substance.

2. With respect to defendants TARON FITZPATRICK and RAYMOND

DAVIS the controlled substances involved in the conspiracy attributable to them
Case 2:19-cr-20500-BAF-EAS ECF No. 163, PagelD.659 Filed 09/23/20 Page 3 of 8

as a result of their own conduct, and the conduct of other conspirators reasonably
foreseeable to them, are:

A. 500 grams or more of a mixture and substance containing a detectable
amount of cocaine, a Schedule II Controlled Substance.

Manner and Means

A. The defendants were part of a drug trafficking organization (DTO) led
by BENNIE CAMPBELL that obtained kilograms of cocaine for further
distribution in the Eastern District of Michigan.

B. _ It was part of the conspiracy that members of the DTO received
controlled substances in the Phoenix, Arizona area that couriers brought to the
Detroit, Michigan area via commercial airlines. The couriers transported the
controlled substances in checked luggage. Couriers for the DTO included
KWANA SPEARS, ANTHONY CARRENCJIE, CARL HARDWICK, CARRIE
BURKS, SHERLL HOLT, CIERRA BURNETT, and CIERRA LEGRONE.

C. The controlled substances law enforcement seized that were intended
for distribution as part of the conspiracy included:

1. Approximately eight kilograms of cocaine seized on April 8, 2019, at
Detroit Metropolitan Airport (DTW) from KWANA SPEARS and SHERLL

HOLT’s checked luggage.
 

Case 2:19-cr-20500-BAF-EAS ECF No. 163, PagelD.660 Filed 09/23/20 Page 4 of 8

2. Approximately thirteen kilograms of cocaine seized on July 7, 2019,
at DTW from ANTHONY CARRENCJIE, CARL HARDWICK, and CARRIE
BURKS’s checked luggage.

D. It was also part of the conspiracy that BENNIE CAMPBELL
distributed controlled substances to customers after they were brought to Detroit.
Customers for the DTO included DEMORAL GILBERT, TARON
FITZPATRICK, and RAYMOND DAVIS, who further distributed the controlled
substances.

All in violation of Title 21, United States Code, Sections 846, 841(a)(1).
COUNT TWO
Possession with Intent to Distribute and to Distribute Cocaine
21 U.S.C. § 841(a)(1)
Aiding and Abetting
18 U.S.C. § 2

D-2 Kwana Spears
D-7 Sherll Holt

That on or about April 8, 2019, in the Eastern District of Michigan,
defendants, BENNIE CAMPBELL, KWANA SPEARS, and SHERLL HOLT did
knowingly and intentionally possess with intent to distribute, and did aid and abet
each other in possessing with intent to distribute, five kilograms or more of a mixture
and substance containing a detectable amount of cocaine, a Schedule II Controlled
Substance, in violation of Title 21, United States Code, Section 841(a)(1) and Title

18, United States Code, Section 2.
Case 2:19-cr-20500-BAF-EAS ECF No. 163, PagelD.661 Filed 09/23/20 Page 5of 8

COUNT THREE
Possession with Intent to Distribute and to Distribute Cocaine
21 U.S.C. § 841(a)(1)
Aiding and Abetting
18 U.S.C. § 2

D-3 Anthony Carrencyjie
a/k/a Pootie

That on or about July 7, 2019, in the Eastern District of Michigan, defendants,
BENNIE CAMPBELL, ANTHONY CARRENCJIE, CARL HARDWICK,
CARRIE BURKS, and NIKITA BRACKETT did knowingly and intentionally
possess with intent to distribute, and did aid and abet each other in possessing with
intent to distribute five kilograms or more of a mixture and substance containing a
detectable amount of cocaine, a Schedule II Controlled Substance, in violation of
Title 21, United States Code, Section 841(a)(1) and Title 18, United States Code,
Section 2.

FORFEITURE ALLEGATION
21 U.S.C. § 853(a)

l. The allegations contained in Counts One through Three of this
Indictment are hereby realleged and incorporated by reference for the purpose of
alleging forfeiture pursuant to Title 21, United States Code, Section 853(a).

2. Pursuant to Title 21, United States Code, Section 853(a), upon
conviction of the offenses set forth in Counts One through Three of this Indictment,

in violation of Title 21, United States Code, Sections 841 and 846, defendants
 

 

Case 2:19-cr-20500-BAF-EAS ECF No. 163, PagelD.662 Filed 09/23/20 Page 6 of 8

KWANA SPEARS, ANTHONY CARRENCJIE, SHERLL HOLT, CIERRA
BURNETT, CIERRA LEGRONE, TARON FITZPATRICK, and RAYMOND
DAVIS shall forfeit to the United States of America: (1) any property constituting,
or derived from, any proceeds obtained, directly or indirectly, as the result of such
offense; and (2) any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, the offense.

3. Money Judgment: Such property includes, but is not limited to, a
money judgment against the defendant(s) in an amount to be determined,
representing the total value of all property subject to forfeiture as described herein

4. Substitute Assets: If the property described above as being subject to
forfeiture, as a result of any act or omission of the defendants:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;
c. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property
pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).

THIS IS A TRUE BILL.
Case 2:19-cr-20500-BAF-EAS ECF No. 163, PagelD.663 Filed 09/23/20 Page 7 of 8

MATTHEW SCHNEIDER
United States Attorney

s/ Julie Beck

 

JULIE BECK
Chief, Drug Task Force Unit

s/Andrea Hutting

 

ANDREA HUTTING
Assistant United States Attorney

Dated: September 23, 2020

s/ Grand Jury Foreperson
GRAND JURY FOREPERSON
 

 

Case 2:19-cr-20500-BAF-EAS ECF No. 163, PagelD.664 Filed 09/23/20 Page 8 of 8

 

United States District Court Criminal Case Cover Case Number:
Eastern District of Michigan Sheet 19-20500

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 

‘| Companion Case Number:

 

 

 

 

 

 

This may be a companion case based on LCrR 57. 10(6y(4)" ™
HYes YINo AUSA’s Initials: ( )
Case Title: USA v. Bennie Campbell et al
County where offense occurred: Wayne and elsewhere FILED
Offense Type: Felony CLERK'S OFFICE

Indictment -- based upon LCrR 57.10(d) [Complete superseding section below] SEP 23 2020

U.S DISTRICT
EASTERN MiCHicat

Superseding to Case No: 19-20500 Judge: Bernard A. Friedman GAN

 

 

 

 

Reason: Adds Defendants

 

Defendant Name Charges Prior Complaint (if applicable)
D-9 Cierra Burnett 21 USC § 846

D-10 Cierra Legrone
D-11 Taron Fitzpatrick
D-12 Raymond Davis

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case
September 23, 2020 iat)
Date Andrea Hutting

Assistant United stated ttorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226
andrea. hutting@usdoj.gov

(313) 226-9110
Bar #: P68606

 

 

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated

 
